Citation Nr: 0712536	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another or at the house bound 
rate.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran does have a single permanent disability a 
schizophrenic reaction that has been rated as 100 percent 
disabling; his other disabilities include mild glucose 
intolerance, coronary artery disease, a pinched nerve in the 
lumbar spine, hypertension, emphysema, hypothyroidism and 
obesity are shown to more nearly approximate individual 
disability pictures reflective of corresponding ratings that 
combine to 60 percent, when converted to the nearest degree 
divisible by 10.  

3.  The veteran is not shown to need regular aid and 
attendance of another to accomplish the activities of daily 
living or otherwise to be unable to protect himself from the 
hazard incident to his daily environment.  



CONCLUSIONS OF LAW

1.  The veteran does meet the criteria for award of special 
monthly pension benefits at the house bound rate.  38 
U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.351(b), 3.351(d), 4.25, 4.71a, 4.97, 4.104, 4.119 (2006).  

2.  The veteran does not meet the criteria for special 
monthly pension benefits based on the need for regular aid 
and attendance.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.351(b), 3.351(d) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to pension benefits the evidence must show 
credible supporting evidence that the veteran could not work 
and earn a living and that his disability was permanent, and 
that he met the net worth requirement and did not exceed the 
maximum amount set by law.  

The veteran was afforded time to respond before the RO issued 
the June 2002 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

A May 2004 letter satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  
  
The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for pension benefits and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the January 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.   
The veteran was afforded a VA medical examination in April 
2002.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for special monthly 
pension.   


II. Analysis

The veteran asserts that he is entitled to special monthly 
pension for regular aid and attendance or housebound 
benefits.  

A veteran will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b).  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  Consideration is given to such conditions as: 
inability of claimant to dress or undress himself or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliance 
which by reason of the particular disability cannot be done 
without aid (not including adjustment of appliances that 
normal persons would be unable to adjust without aid); an 
inability to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; an inability 
to attend to wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers incident 
to his daily environment.  

The Board notes that "bedridden" will be a proper basis for 
the determination and is defined as that condition that, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that a claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352.  

The veteran has also asserted that he is eligible for special 
monthly pension under the "housebound" rate.  Under the 
housebound rate in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, the veteran (1) has additional 
disability or disabilities separately ratable at 60 percent 
or more, separate and distinct from the permanent disability 
rated as 100 percent disabling and involving different 
anatomical segments or bodily systems, or  (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 C.F.R. § 3.351(d) (emphasis added).   

The requirement of permanently housebound is that a veteran 
is substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).  

The veteran in this case has no service-connected 
disabilities.  The veteran's nonservice-connected 
schizophrenic reaction has been rated as 100 percent 
disabling.  Therefore the Board notes that the veteran does 
meet the first requirement under 38 C.F.R. § 3.351.  

In April 2002, the veteran had a VA medical examination where 
he reported that he was left alone for most of the day.  He 
added that, two to three times a day, he would go outside and 
walk about two miles without assistance.  The veteran was 
noted to have had some left-sided chest pain in the past, and 
an angiogram had showed very mild coronary artery disease.  

The veteran was noted to have used a beta blocker for 
hypertension.  His blood pressure reading was 140/61.  His 
body weight was 121 1/2 pounds.  He was noted to be obese.  
Borderline glucose intolerance was noted, but he was not 
being treated for this.  A history of pinched nerve in the 
lumbar spine was also recorded.  Reportedly, this problem had 
resolved and was no longer active.  

The physician noted that the veteran did his own activities 
of daily living: took showers without assistance, put on his 
own clothes, washed his own clothes, and made his own 
sandwiches.  

The physician noted that the veteran came to the VA 
examination in a veteran's bus without attendance.  The 
physician added that the veteran was not hospitalized, 
bedridden or wheelchair bound.  

It was also noted that the veteran's prescription was 
"okay" with glasses and without glasses was 20/35 on the 
left side and 20/45 on the right side.  

The physician noted that the veteran appeared to be quite 
capable of protecting himself from the hazards of daily 
living.  

A VA medical report dated in April 2004 noted that the 
veteran was mobile and had no limitations.  He complained of 
having persecutory, odd delusions.  The examiner noted that 
the veteran had no physical limitation of his ability for 
self care, but added he functioned poorly if unmedicated.  
The VA examiner noted that he had a history of spending money 
when noncompliant.  It was noted that the veteran could 
benefit from a visiting nurse.  

Other medical records show that the veteran's medical 
problems included emphysema and hypothyroidism for which he 
was taking medication.  

After careful review of the claims file and the medical 
evidence in this case, the Board notes that the veteran is 
not a patient in a nursing home, helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person in order to qualify for 
regular aid and attendance.  

The VA physician who examined him stated that the veteran 
could take daily care of himself, feed himself, take showers 
and do laundry without assistance.  Therefore, the veteran 
cannot qualify for special monthly pension based on aid and 
attendance.  

As to the housebound rate, the veteran does have a single 
permanent disability rated 100 percent disabling.  

Significantly, the veteran reported to the VA physician that, 
without assistance, he walked outside two to three times a 
day for about two miles and was home by himself most of the 
day.  Therefore, the Board finds that the veteran in this 
sense is not substantially confined to his dwelling and the 
immediate premises.  

However, the medical record on careful review shows that the 
veteran's other disabilities include mild glucose 
intolerance, coronary artery disease, a history of a pinched 
nerve in the lumbar spine, hypertension, emphysema, 
hypothyroidism and obesity.  

When individually rated by the Board, each is found to more 
closely resemble disability pictures that combine to an 
overall rating of 60 percent, with conversion to the nearest 
degree divisible by 10 as the last step.  38 C.F.R § 4.25.  

Given these facts, the Board finds that special monthly 
pension benefits at the housebound rate are warranted in this 
case.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Special monthly pension benefits at the housebound rate are 
granted.  

Special monthly pension benefits based on the need for 
regular aid and attendance of another person are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


